Exhibit 10.21

Form of Agreement regarding Transfer Restrictions and Put Rights in connection
with Issuance of HTCC Stock in Invitel Acquisition

April 27, 2007

[Recipient of Hungary Telephone and Cable Corp. stock in Invitel Acquisition]

Hungarian Telephone and Cable Corp.

1201 3rd Avenue, Suite 3400

Seattle, WA 98101-3034

United States of America

 

Re: Restrictions on Transfer of HTCC Shares and Put Rights

A. Reference is made to the Amended and Restated Service Agreement (as the same
may be amended, restated, supplemented or replaced, the “Service Agreement”);
capitalized terms used herein but not otherwise defined shall have the meanings
specified in the Service Agreement), dated as of April 27 2007, between
                     (the “Recipient”) and Magyar Telecom B.V. (the “Company”).
For the avoidance of doubt, “Service Agreement” shall refer to any new service
agreement or similar arrangement entered into between the Company or any of its
Affiliates and the Recipient after the date hereof, including concurrently with
the termination of any previous service agreement or similar arrangement.

B. Reference is made to the Sale and Purchase Agreement (the “Purchase
Agreement”), dated as of January 8, 2007, between Hungarian Telephone & Cable
Corp. (“HTCC”) and Invitel Holdings N.V. (“Invitel”) pursuant to which the
Recipient received, upon distribution by Invitel,                      shares of
HTCC common stock, par value $.001 per share (the “Common Stock”) on the
completion date of the transactions contemplated by the Purchase Agreement (the
“Completion Date Shares”) and may receive additional shares (the “Additional
Shares” and together with the Completion Date Shares, the “Shares”) of Common
Stock pursuant to the Purchase Price adjustment mechanism set forth in Clause
3.3 of the Purchase Agreement.

In consideration for the mutual terms and provisions set forth in the Service
Agreement and this letter agreement, the Recipient, the Company and HTCC agree
to the following:



--------------------------------------------------------------------------------

Transfer Restrictions

1. The Recipient shall not sell, transfer, assign, distribute, pledge, encumber
or otherwise dispose of, either voluntarily or involuntarily (each, a
“Transfer”), any Shares, except in accordance with the terms of this letter
agreement.

2. Notwithstanding the provisions of the first paragraph of this letter
agreement, the Recipient shall be permitted to Transfer its Shares upon the
earlier to occur of (a) a Trigger Event (as defined in the Service Agreement),
(b) the termination of the Service Agreement, or (c) the five year anniversary
of this letter agreement. In addition to the foregoing, the Recipient shall be
permitted to Transfer up to 20% of the Shares on the first anniversary of the
date hereof and an additional 20% of the Shares on each succeeding anniversary
date on a cumulative basis; provided that the aggregate amount of all such
Transfers does not exceed 50% of the Shares. Notwithstanding the foregoing,
nothing contained in this paragraph 2 shall limit in any manner the Recipient’s
right to require HTCC, and/or HTCC’s obligation, to purchase the Shares pursuant
to paragraphs 4 and 5, or the Recipient’s right to participate in a “Tag Sale”
pursuant to the “Tag Along Agreement” (as such terms are defined in paragraph
6).

3. The certificate(s) for the Shares shall bear a legend as follows:

THE SECURITIES REPRESENTED BY CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS AS SET FORTH IN THE LETTER AGREEMENT, DATED AS OF APRIL 27, 2007,
BETWEEN [RECIPIENT] AND THE CORPORATION.

The Company agrees that it will cause the legend above to be removed from any
certificate or issue new certificates without the legend for Shares that are no
longer subject to the transfer restrictions set forth in this letter agreement.

Put Rights

4. If the Service Agreement pursuant to which the Recipient provides services to
the Company or one of its Affiliates is terminated at any time during the period
commencing on the date of this letter agreement and ending 30 days thereafter,
the Recipient shall have the right which shall be exercisable for a 30-day
period following such termination to require HTCC to purchase all or part of the
Shares held by the Recipient at a per share price equal to the Agreed HTCC Share
Price (as defined in the Purchase Agreement) plus interest accrued from the date
of this letter agreement to the date such purchase is completed at a rate of
6% per annum, based upon the actual number of days elapsed.

5. If the Service Agreement pursuant to which the Recipient provides services to
the Company or one of its Affiliates is terminated by the Recipient for Good
Reason or by the Company without Cause or if the Service Agreement is terminated
due to the death or disability of the Delegee under the Service Agreement, at
any time after 30 days following the date of this agreement, the Recipient shall
have the right which shall be exercisable for a 45-day period following such
termination to require HTCC to purchase all or part of the Shares held by the
Recipient at a per share price equal to the fair market value of such Shares as
of the date of such termination. The “fair market value” of each Share shall be
the average closing share price of the Common Stock for the 20 trading days
immediately prior to such termination and, if the Company’s common stock is not
then listed for trading, as determined by the Board of Directors in good faith;
provided, however, that if the Recipient reasonably objects to the determination
of fair market value by the Board of Directors, it can elect that a third party
appraiser mutually agreed (or, failing such agreement, appointed by the
Secretary General of the Court of Arbitration of the International Chamber of
Commerce) shall determine the fair market value, which determination shall be
binding upon the parties to this letter agreement. If the determination of any
such

 

2



--------------------------------------------------------------------------------

appraiser is less than 5% higher than the fair market value determined by the
Board of Directors, the fees of the appraiser shall be paid for by the
Recipient; in all other cases, the fees of the appraiser shall be paid for by
HTCC. Notwithstanding the foregoing, HTCC shall not be required to purchase any
shares of Common Stock pursuant to this provision if doing so would cause HTCC
to violate the provisions of any covenants of any third-party indebtedness of
HTCC or its subsidiaries (including the Group Companies (as defined in the
Purchase Agreement)), provided that HTCC shall use its reasonable endeavours
(a) to include a specific carve-out under the terms of any restrictive covenants
to any financing arrangements entered into by HTCC or its subsidiaries on or
after the date hereof to allow for such purchase or to obtain a waiver with
respect to any such provisions or (b) to obtain a waiver with respect to any
such restrictive covenants in any existing or future financing arrangements;
provided that under no circumstance shall HTCC or any of its subsidiaries be
required to (i) pay fees to lenders or bondholders to obtain such waiver that
exceed Euro 50,000 in the aggregate for each such financing arrangement or
(ii) commence a consent solicitation with respect to any public debt that would
require HTCC or any of its subsidiaries to incur reasonable legal or advisory
costs in excess of Euro 50,000 in respect of any such financing arrangement. If
HTCC determines that it will be unable to purchase the Shares of the Recipient
through application of the immediately preceding sentence, it shall notify the
Recipient promptly but not later than three business days after receipt of the
Put Right Notice (as defined below), and shall be required to purchase as soon
as it is not so restricted and interest shall accrue on the purchase price (at a
rate of 8% per annum) from the time HTCC was unable to purchase due to the
restrictive covenant to the date of payment of the purchase price. In such
event, HTCC shall be required to issue the Recipient a promissory note that
evidences its debt obligations in this regard which may be transferred to a
single internationally recognized financial institution. Any promissory note
issued pursuant to this paragraph 5 shall bear a customary legend that is a
restricted security under US securities laws and may only be transferred in
compliance with any applicable law; provided, however, that, upon the request of
the Recipient, HTCC shall remove said legend if the Recipient presents a legal
opinion from a reputable U.S. law firm confirming that the legend may be
removed.

6. If (a) the Recipient and HTCC receive a Tag Along Notice pursuant to the
terms of and as defined in the Tag Along Agreement, dated as of the date hereof
(the “Tag Along Agreement”), among TDC A/S (“TDC”) and the individuals signatory
thereto and (b) the Recipient shall have provided a notice to TDC and HTCC (the
“Tag Notice”) of its intention to transfer a given number of shares of Common
Stock in accordance with Section 2.2 of the Tag Along Agreement, HTCC shall
purchase concurrently with the completion of the sale described in the Tag Along
Notice (the “Tag Sale”) the number of Shares (without giving effect to the
limitations in paragraph 2) that the Recipient elects, subject to the terms of
this letter agreement, to transfer in such sale in accordance with the terms of
the Tag Along Agreement at a per share price set forth in the Tag Along Notice.
Notwithstanding the foregoing, HTCC shall not be required to purchase any shares
of Common Stock pursuant to this provision if doing so would cause HTCC to
violate the provisions of any covenants of any third-party indebtedness of HTCC
or its subsidiaries (including the Group Companies) or if HTCC and its
subsidiaries, as determined by the board of directors of HTCC, do not have
sufficient cash-on-hand or available liquidity to make such purchases. If HTCC
determines that it will be unable to purchase the Shares of the Recipient
through application of the immediately preceding sentence, it shall notify the
Recipient and TDC in writing within 24 hours of making such determination and in
any event no later than five days after receipt of the Tag Notice.

7. The Recipient may exercise the put rights referred to in paragraphs 4 and 5
by notifying HTCC in writing (the “Put Right Notice”), specifying the number of
Shares to be purchased by HTCC. Within five business days of HTCC’s receipt of
the Put Right Notice or, in the case of paragraph 6, within seven business days
of the Tag Sale, the Recipient shall deliver to HTCC certificates representing
the Shares to be purchased by HTCC together with duly endorsed stock powers or
other necessary transfer documentation and HTCC shall pay or procure the payment
of the applicable purchase price in a lump

 

3



--------------------------------------------------------------------------------

sum to an account designated by the Recipient, unless HTCC shall have notified
the Recipient that it is unable to purchase the Shares subject to the Put Right
Notice (in which case the Company shall make such payment, including any
interest accrued thereon, and subject to any other conditions required, pursuant
to paragraph 5 as soon as it is permitted to do so) or pursuant to paragraph 6
through the application of the exemptions permitted under this letter agreement.

Termination

8. The terms and provisions of this letter agreement shall terminate on the
earlier of: (a) the occurrence of a Trigger Event (as defined in the Service
Agreement) or (b) the termination of the Service Agreement; provided that the
put rights described in paragraphs 4 to 7 shall survive the termination of this
letter agreement.

9. All notices, requests, consents and other communications required or
authorized hereunder to any party shall be in writing and either delivered in
person or sent by overnight courier, fax or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address or fax number set forth below or such other address or fax number as may
hereafter be designated in writing by such party to the other parties:

 

  (i) if to the Company or HTCC, to:

c/o Hungarotel Távközlési Zrt.

Dorottya Udvar

Bocskai ut 134-146

H-1113 Budapest

Hungary

Attention:

With a copy (which shall not constitute notice) to:

 

  (ii) if to the Recipient, to the address set forth on Schedule 1.

10. This letter agreement may not be modified, amended or supplemented, except
pursuant to a written instrument signed by the parties hereto.

11. THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

12. Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to any of the obligations
arising under or relating to this letter agreement may be brought in the courts
of the State of New York, County of New York or in the United States District
Court for the Southern District of New York and each of the parties hereto
hereby irrevocably submits to and accepts with regard to any such action or
proceeding, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts. Each
party hereby further irrevocably waives any claim that any such courts lack
jurisdiction over such party, and agrees not to plead or claim, in any legal
action or proceeding with respect to this letter agreement or the transactions
contemplated hereby brought in any of the aforesaid courts, that any such court
lacks

 

4



--------------------------------------------------------------------------------

jurisdiction over such party. Each party irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such party, at its address for
notices set forth in paragraph 9, such service to become effective ten (10) days
after such mailing. Each party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other
documents contemplated hereby that service of process was in any way invalid or
ineffective. Subject to the following paragraph, the foregoing shall not limit
the rights of any party to serve process in any other manner permitted by law.
The foregoing consents to jurisdiction shall not constitute general consents to
service of process in the State of New York for any purpose except as provided
above and shall not be deemed to confer rights on any person other than the
respective parties to this letter agreement.

13. Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this letter agreement. To the fullest extent
permitted by applicable law, each of the parties hereto hereby irrevocably
waives the objection which it may now or hereafter have to the laying of the
venue of any suit, action or proceeding arising out of or relating to this
letter agreement in any of the courts referred to in the previous paragraph and
hereby further irrevocably waives and agrees not to plead or claim that any such
court is not a convenient forum for any such suit, action or proceeding.

14. The rights and obligations under this letter agreement may not be assigned
by any party hereto without the consent of the other party.

15. The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

16. The parties hereto agree that the remedy at law for any breach of this
letter agreement may be inadequate and that should any dispute arise concerning
any matter hereunder, this letter agreement shall be enforceable in a court of
equity by an injunction or a decree of specific performance. Such remedies
shall, however, be cumulative and nonexclusive, and shall be in addition to any
other remedies which the parties hereto may have.

17. This letter agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this letter agreement by facsimile or electronically imaged transmission
shall be effective as delivery of a manually executed counterpart of this letter
agreement.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by executing this letter in the
space below.

 

Sincerely, MAGYAR TELECOM B.V. By:  

 

Name:   Title:   By:  

 

Name:   Title:   HUNGARIAN TELEPHONE AND CABLE CORP. By:  

 

Name:   Title:   [RECIPIENT] By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

Address of Recipient